Exhibit 10.45

FIRST AMENDMENT TO THE
RESTATED PARK PLACE ENTERTAINMENT CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN

WHEREAS, Caesars Entertainment, Inc. (formerly named Park Place Entertainment
Corporation) maintained the Park Place Entertainment Corporation Executive
Deferred Compensation Plan (the “Plan”), which was most recently amended and
restated effective as of January 1, 2002;

WHEREAS, effective as of June 13, 2005, Caesars Entertainment, Inc. was merged
with and into Harrah’s Operating Company, Inc., a Delaware corporation
(“Harrah’s Operating”) and a wholly-owned subsidiary of Harrah’s Entertainment,
Inc., a Delaware corporation (“Harrah’s”);

WHEREAS, effective as of June 13, 2005, the Plan was amended to provide that
Harrah’s shall have authority to amend the Plan;

WHEREAS, Harrah’s maintains the Harrah’s Entertainment, Inc. Executive
Supplemental Savings Plan II (the “Harrah’s Plan”) for the eligible employees of
Harrah’s and its subsidiaries;

WHEREAS, Harrah’s now wishes to amend the Plan to provide that compensation
earned during 2005 by a Participant (as defined in the Plan), and deferred by
such Participant under the Plan, will be credited to an account under the
Harrah’s Plan commencing with the first payroll period beginning on or after
July 1, 2005 and subject to the terms and conditions of the Harrah’s Plan;

WHEREAS, Harrah’s further wishes to amend the Plan to provide that the Company
matching contribution amounts under the Plan with respect to such deferred
compensation will be credited to an account for such Participant under the
Harrah’s Plan and subject to the terms and conditions of the Harrah’s Plan;

WHEREAS, Harrah’s further wishes to amend the Plan to permit a Participant to
reduce or suspend such Participant’s deferral elections under the Plan, on a
prospective basis, commencing on or after July 1, 2005;

WHEREAS, Harrah’s further wishes to amend the Plan to provide that no Employee
(as defined in the Plan) will become a Participant in the Plan on or after July
1, 2005, and that Participants in the Plan will not be afforded deferral
elections under the Plan with respect to compensation earned on or after January
1, 2006; and

WHEREAS, Section 10.5 of the Plan provides that Harrah’s may amend the Plan,
subject to certain limitations.

NOW, THEREFORE, the Plan is hereby amended, effective as of June 13, 2005, as
follows:


--------------------------------------------------------------------------------




 

AMENDMENT

1.                                       Section 1.2 of the Plan is hereby
amended to add the following new definition of “Harrah’s Plan”:  “‘Harrah’s
Plan’ shall mean the Harrah’s Entertainment, Inc. Executive Supplemental Savings
Plan II.”

2.                                       The definition of “Participant” in
Section 1.2 of the Plan is hereby amended to add the following at the end
thereof:  “No Eligible Employee shall become a Participant on or after July 1,
2005.”

3.                                       Article I of the Plan is hereby amended
to add the following new Section 1.3 at the end thereof:

1.3           Continuation by Harrah’s Operating Company, Inc.

Effective as of June 13, 2005, Caesars Entertainment, Inc. (formerly named Park
Place Entertainment Corporation) was merged with and into Harrah’s Operating
Company, Inc., a Delaware corporation and a wholly-owned subsidiary of Harrah’s
Entertainment, Inc., a Delaware corporation.  The Plan was continued by Harrah’s
Operating Company, Inc., as successor to Caesars Entertainment, Inc.

4.                                       Section 2.1 of the Plan is hereby
amended to add the following new subsection (d) at the end thereof:

(d)           No Eligible Employee or other person shall become a Participant on
or after July 1, 2005.

5.                                       Section 3.1 of the Plan is hereby
amended to add the following new subsection (d) at the end thereof:

(d)           Notwithstanding subsection (b) of this Section 3.1, a Participant
may file a new election with the Committee, on a form provided by the Committee,
not later than June 30, 2005, to:  (i) reduce his or her Base Compensation
deferral election then in effect, thereby reducing such Participant’s Base
Compensation deferral percentage for the remainder of the Plan Year to a lesser
percentage, or (ii) suspend his or her Base Compensation deferral election then
in effect, thereby reducing such Participant’s Base Compensation deferral
percentage for the remainder of the Plan Year to 0%.  If a suspension election
is made, the Participant shall make no further Base Compensation deferrals under
the Plan for the 2005 Plan Year.  Such election shall be valid as soon as
administratively feasible following its receipt by the Committee.  A
Participant’s new election may not increase his or her Base Compensation
deferral percentage for the 2005 Plan Year.  No Participant shall be permitted
to make an election under the Plan to defer his or her Base Compensation earned
for services performed during the 2006 Plan Year or any later Plan Year.

2


--------------------------------------------------------------------------------




 

6.                                       Section 3.2 of the Plan is hereby
amended to add the following at the end thereof:

Notwithstanding the first sentence of this Section 3.2, a Participant may file a
new election with the Committee, on a form provided by the Committee, not later
than June 30, 2005 to:  (i) reduce his or her Bonus Compensation deferral
election then in effect, thereby reducing such Participant’s Bonus Compensation
deferral percentage for any Bonus Compensation earned for services performed
during 2005 and otherwise payable after such new election to a lesser
percentage, or (ii) suspend his or her Bonus Compensation deferral election then
in effect, thereby reducing such Participant’s Bonus Compensation deferral
percentage to 0% for any Bonus Compensation earned for services performed during
2005 and otherwise payable after such new election.  If a suspension election is
made, the Participant shall make no further Bonus  Compensation deferrals under
the Plan for Bonus Compensation earned for services performed during the 2005
Plan Year.  Such election shall be valid as soon as administratively feasible
following its receipt by the Committee.  A Participant’s new election may not
increase his or her Bonus Compensation deferral percentage for the 2005 Plan
Year.  No Participant shall be permitted to make an election under the Plan to
defer his or her Bonus Compensation earned for services performed during the
2006 Plan Year or any later Plan Year.

7.                                       Section 4.1(b) of the Plan is hereby
amended to delete the semicolon at the end thereof and add the following at the
end thereof:

provided, however, that, with respect to Base Compensation deferred by the
Participant for any such payroll period for such Participant commencing on or
after July 1, 2005 and before January 1, 2006, an amount equal to the Base
Compensation deferred by the Participant for such payroll period in accordance
with the Participant’s election under Section 3.1(a) shall be credited to such
Participant’s “Deferral Contribution Account” under the Harrah’s Plan (and shall
not be credited to the Participant’s Deferral Account or the subaccounts
thereunder);

8.                                       Section 4.1(c) of the Plan is hereby
amended to delete “; and” at the end thereof and add the following at the end
thereof:

provided, however, that, with respect to the Bonus Compensation earned for
services performed during 2005, and otherwise payable on or after July 1, 2005,
and deferred by the Participant, an amount equal to the portion of such Bonus
Compensation deferred by the Participant in accordance with the Participant’s
election under Section 3.2 shall be credited to such Participant’s “Deferral
Contribution Account” under the Harrah’s Plan (and shall not be credited to the
Participant’s Deferral Account or the subaccounts thereunder); and

3


--------------------------------------------------------------------------------




 

9.                                       The second sentence of Section 4.2(b)
of the Plan is hereby amended to delete the semicolon at the end thereof and add
the following at the end thereof:

provided, however, that, with respect to Base Compensation deferred by the
Participant for any such payroll period for such Participant commencing on or
after July 1, 2005 and before January 1, 2006, the Participant’s Base
Compensation Company Contribution Amount for such payroll period shall be
credited to such Participant’s “Caesars Company Contribution Account” under the
Harrah’s Plan (and shall not be credited to the Participant’s Company
Contribution Account or any subaccount thereunder);

10.                                 The second sentence of Section 4.2(c) of the
Plan is hereby amended to delete the semicolon at the end thereof and add the
following at the end thereof:

provided, however, that, with respect to the Bonus Compensation earned for
services performed during 2005, and otherwise payable on or after July 1, 2005,
and deferred by the Participant, the Participant’s Bonus Compensation Company
Contribution Amount for such Bonus Compensation shall be credited to the
Participant’s “Caesars Company Contribution Account” under the Harrah’s Plan
(and shall not be credited to the Participant’s Company Contribution Account or
any subaccount thereunder);

11.                                 Subsection 4.2(f) of the Plan is hereby
amended to delete “; and” at the end thereof and add the following at the end
thereof:

provided, however, that any additional Base Compensation Company Contribution
Amounts and/or Bonus Compensation Company Contribution Amounts to be credited on
or after July 1, 2005, shall be credited to a Participant’s “Caesars Company
Contribution Account” under the Harrah’s Plan (and shall not be credited to the
Participant’s Company Contribution Account or any subaccount thereunder); and

12.                                 The Plan, as amended herein, shall be
maintained by Harrah’s Operating Company, Inc., as successor to Caesars
Entertainment, Inc.  Except as herein amended, the Plan shall continue in full
force and effect in accordance with the terms and conditions thereof.

This First Amendment to the Plan is hereby executed by a duly authorized officer
of Harrah’s Entertainment, Inc., effective as of June 13, 2005.

 

HARRAH’S ENTERTAINMENT, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

4


--------------------------------------------------------------------------------